                                   Case:21-00710-jtg                    Doc #:26 Filed: 07/14/2021                             Page 1 of 2


                                                     UNITED STATES BANKRUPTCY COURT
                                                      FOR THE Western District of Michigan
 In re:      Amanda Nadean Henton                                                                    Case No.21-00710
                                                                           ,                         Chapter 13
 Debtor(s).                                                                                          Hon. John T. Gregg
                                                                           /                         Filed: March 22, 2021

                                             FIRST PRECONFIRMATION AMENDED CHAPTER 13 PLAN


III. DISBURSEMENTS

            C. SECURED CLAIMS.


                 2. Personal Property:

                    c. Secured Claims Subject to 11 U.S.C. •§ Section 506ix: Claims in this class shall be paid as follows plus
                       an additional pro-rata amount that may be available from funds on hand at an interest rate specified
                       below or the contract rate specified in the proof of claim whichever is lower. Creditor will be paid the
                       lesser of the balance due as a secured claim as set forth in the proof of claim, or the fair market value
                       (FMV) of the collateral as a secured claim, with any balance due over FMV treated as a general
                       unsecured claim.

 Creditor, Address & Account No.x                                       Collateral                              FMV          Interest        Pre-Conf Equal Monthly
                                                                                                                               Rate            APP      Payment
 Aaron's Inc.                                               Debtor's dining room                             1,550.00       0.00            0.00             36.05
 5741 S Westnedge Ave                                       furniture.
 Portage, MI 49002
 2683
 Kalsee Credit Union                                        2017 Chevrolet Traverse                          17,000.00      6.00            0.00             450.02
 2501 Millcork Street                                       80300 miles
 PO Box 3006                                                Acquisition Date: 5/31/2018.
 Kalamazoo, MI 49003
 9945

                 4. Collateral to Be Surrendered/Executory Contracts to Be Rejected: The property listed below is
                    surrendered to the creditor, and the executory contracts/unexpired leases are rejected:

 Creditor                                                                                    Property/Contract Description
 Aaron's Inc.                                                                                Debtor's dining room furniture.
 5741 S Westnedge Ave
 Portage, MI 49002
 2683

The automatic stay shall be terminated upon entry of the confirmation order and any deficiency claim or claim arising from
rejection shall be treated as a general unsecured claim, subject to paragraph IV.G. Any co-debtor stay shall also be
terminated upon entry of the confirmation order, absent a clear statement to the contrary in paragraph IV.R.

            D. ASSUMED EXECUTORY CONTRACTS AND UNEXPIRED LEASES. The following executory contracts
               and/or unexpired leases, including land contract(s), are assumed:




ix
   If the collateral is a motor vehicle and is destroyed, the Debtor(s), with consent from the secured creditor and Trustee or by order of the Court, may use the collateral
insurance proceeds to purchase replacement collateral, to which the creditor’s lien shall attach.
x
  If the creditor files a proof of claim with a balance owing which is different from the amount listed above, the proof of claim shall control as to the amount of the debt, unless a
party in interest objects to the proof of claim.
                                                                               1 - As updated on 4-21-2020
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                                   Case:21-00710-jtg                   Doc #:26 Filed: 07/14/2021                      Page 2 of 2

 Non-Debtor Party’s     Property Description                                          Monthly Payment No. of Months                           Cure Amount
 Address & Account                                                                        Amount       Remaining
 No. (indicate payee or
 payor)
 Stoughton Estates      Residential Lease                                             $990.00                    9                                        $0.00
 Bldg. #B Apt. #7, PO
 Box 30097
 Lansing, MI 48909-7597




            E. DIRECT PAYMENT BY THE DEBTOR(S) OF THE FOLLOWING DEBTS. All claims shall be paid by the
               Trustee unless listed herein:

 Creditor, Address & Account No.                                     Collateral/Obligation                                  Balance Owing         Interest
                                                                                                                                                    Rate
 Stoughton Estates                                                   Residential Lease                                     $8,910.00             NA
 Bldg. #B Apt. #7, PO Box 30097
 Lansing, MI 48909-7597




            F. UNSECURED CREDITORS.


                  General Unsecured Creditors: Claims in this class are paid from funds available after payment to all other
                   classes. The allowed claims of general unsecured creditors will be satisfied by:

                        Payment of a dividend of 100%, plus present value of                                   % interest, if necessary to satisfy 11 U.S.C.
                     § 1325(a)(4), OR

                         Payment of a pro-rata share of a fixed amount of $ 100.00 or payment from all disposable income to be
                     received by the Debtor(s) in the ACP, whichever pays more. This fixed amount shall be reduced by
                     additional administrative expenses including attorney fees approved under 11 U.S.C. § 330(a). However,
                     this fixed amount shall not be reduced below the liquidation value specified in paragraph I.B.2

                                                THIS PLAN REMAINS UNCHANGED IN ALL RESPECTS
                                                   NOT IN CONFLICT WITH THESE AMENDMENTS

 Date: 07/14/2021                                                                             /S/
                                                                                              Amanda Nadean Henton              , Debtor

 Date:               07/14/2021                                                                          /S/
                                                                                              Jeffrey D. Mapes P70509           , Counsel for the Debtor(s)




                                                                           2 - As updated on 4-21-2020
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
